Petition for review granted; transferred to CA 3. The requests for judicial notice filed on August 17, 2018 and October 4, 2018 are granted. The petition is granted and the matter is transferred to the Court of Appeal for the Third District with directions to vacate its decision and reconsider in light of the enactment of Senate Bill No. 861 (Chapter 331 of the Statutes of 2018). The request for an order directing depublication of the opinion is denied. Kruger, J., was recused and did not participate. Corrigan, J., was absent and did not participate.